Exhibit 10.2

EXECUTION VERSION

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Security Agreement”) dated as of May 6, 2011 is
by and among the parties identified as “Grantors” and such other parties as may
become Grantors hereunder after the date hereof (individually a “Grantor”, and
collectively the “Grantors”) and JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) for the holders of the
Secured Obligations referenced below.

W I T N E S S E T H

WHEREAS, a revolving credit facility and a term loan facility of up to
$450,000,000 have been established in favor of iPayment, Inc., a Delaware
corporation (the “Borrower”), pursuant to the terms of that certain Credit
Agreement (as amended, restated, modified, supplemented and extended from time
to time, the “Agreement”) dated as of the date hereof among the Borrower, the
Guarantors identified therein, the Lenders identified therein and JPMorgan Chase
Bank, N.A., as Administrative Agent; and

WHEREAS, this Security Agreement is required under the terms of the Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Definitions.

(a) Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Agreement.

(b) The following terms shall have the meanings assigned thereto in the Uniform
Commercial Code in effect in the State of New York on the date hereof:
Accession, Account, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Commingled Goods, Consumer Goods, Deposit Account, Document, Equipment,
Farm Products, Fixtures, General Intangible, Goods, Instrument, Inventory,
Investment Property, Letter-of-Credit Right, Manufactured Home, Proceeds,
Software, timber to be cut, Supporting Obligation and Tangible Chattel Paper.

(c) As used herein, the following terms shall have the meanings set forth below:

“Collateral” has the meaning provided in Section 2 hereof.

“Copyright License” means with respect to any Grantor, any written agreement,
providing for the grant by or to such Grantor of any right under any Copyright
including, without limitation, any thereof referred to in Schedule 6.17(b) or
6.17(c) to the Agreement.



--------------------------------------------------------------------------------

“Copyrights” means with respect to any Grantor, all copyrights, copyright
applications, copyright registrations and like protections in each work of
authorship, whether registered or unregistered, whether published or
unpublished, any renewals and extensions thereof, all copyrights of works based
on, incorporated in, derived from, or relating to works covered by such
copyrights in the United States and in any other country, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, including, without limitation, any thereof referred to in
Schedule 6.17(a) to the Agreement, together with all rights corresponding
thereto and all other rights of any kind whatsoever of such Grantor accruing
thereunder or pertaining thereto.

“Foreign IP Assets” means with respect to any Grantor any and all foreign
Copyrights, Patents and Trademarks.

“Patent License” means with respect to any Grantor any agreement, whether
written or oral, providing for the grant by or to such Grantor of any right to
manufacture, use or sell any invention covered by a Patent, including, without
limitation, any thereof referred to in Schedule 6.17(b) or 6.17(c) to the
Agreement.

“Patents” means with respect to any Grantor (a) all letters patent of the United
States and in any other country and all divisions, continuations,
continuations-in-part, reissues and extensions thereof, including, without
limitation, any letters patent referred to in Schedule 6.17(a) to the Agreement,
and (b) all applications for letters patent of the United States and in any
other country and all divisions, continuations, continuations-in-part, thereof,
including, without limitation, any thereof referred to in Schedule 6.17(a) to
the Agreement.

“Secured Obligations” means, without duplication, (i) all of the Obligations and
(ii) all costs and expenses incurred in connection with enforcement and
collection of the Obligations, including reasonable attorneys’ fees.

“Trademark License” means with respect to any Grantor any agreement, written or
oral, providing for the grant by or to such Grantor of any right to use any
Trademark, including, without limitation, any thereof referred to in Schedule
6.17(b) or 6.17(c) to the Agreement.

“Trademarks” means with respect to any Grantor (a) all trademarks, trade names,
certification marks, collective marks, trade dress, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos, domain names and other source or business identifiers, whether or not
registered, whether currently in use or not, now existing or hereafter adopted
or acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any state thereof or
otherwise and in any other country, including, without limitation, any thereof
referred to in Schedule 6.17(a) to the Agreement and all common law rights,
goodwill associated therewith and symbolized thereby, and all rights
corresponding thereto and all other rights of any kind whatsoever of any Grantor
accruing thereunder or pertaining thereto, all rights therein provided by
international treaties or convention, and (b) all renewals thereof.

 

2



--------------------------------------------------------------------------------

“Trade Secrets” means with respect to any Grantor, all trade secrets of such
Grantor created under the Laws of the United States or any state thereof and to
the extent requested by the Administrative Agent or the Required Lenders, in any
other country, including, without limitation, know-how, trade secrets,
manufacturing and production processes and techniques, inventions, research and
development information, technical data, financial marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists, databases and information.

“UCC” means the Uniform Commercial Code.

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

2. Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, each Grantor
hereby grants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in, and a right to set off
against, any and all right, title and interest of such Grantor in and to all of
the following, whether now owned or existing or owned, acquired, or arising
hereafter (collectively, the “Collateral”):

(a) all Accounts;

(b) all cash and currency;

(c) all Chattel Paper;

(d) those Commercial Tort Claims identified on Schedule 2 attached hereto;

(e) all Copyrights;

(f) all Copyright Licenses;

(g) all Deposit Accounts;

(h) all Documents;

(i) all Equipment;

(j) all Fixtures;

(k) all General Intangibles;

(l) all Instruments;

(m) all Inventory;

(n) all Investment Property;

 

3



--------------------------------------------------------------------------------

(o) all Letter-of-Credit Rights;

(p) all Patents;

(q) all Patent Licenses;

(r) all Software;

(s) all Supporting Obligations;

(t) all Trade Secrets;

(u) all Trademarks;

(v) all Trademark Licenses; and

(w) to the extent not otherwise included, all Proceeds of any and all of the
foregoing.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not extend to (i) any
Property that is subject to a Lien securing purchase money Indebtedness
permitted under the Agreement pursuant to documents that prohibit such Grantor
from granting any other Liens in such Property, (ii) any intent-to-use Trademark
applications filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051,
unless and until an Amendment to Allege Use or a Statement of Use under Sections
1(c) and 1(d) of said Act has been filed and accepted or (iii) any lease,
license or other contract if the grant of a security interest in such lease,
license or contract in the manner contemplated by this Security Agreement is
prohibited by the terms of such lease, license or contract or by Laws and would
result in the termination of such lease, license or contract, but only to the
extent that (A) after reasonable efforts, consent from the relevant party or
parties has not been obtained and (B) any such prohibition could not be rendered
ineffective pursuant to the UCC or any other applicable Laws (including Debtor
Relief Laws) or principles of equity. The Grantors and the Administrative Agent,
on behalf of the holders of the Secured Obligations, hereby acknowledge and
agree that the security interest created hereby in the Collateral
(i) constitutes continuing collateral security for all of the Secured
Obligations, whether now existing or hereafter arising and (ii) is not to be
construed as an assignment of any Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks or Trademark Licenses.

3. Provisions Relating to Accounts.

(a) Anything herein to the contrary notwithstanding, each of the Grantors shall
remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account.
Neither the Administrative Agent nor any holder of the Secured Obligations shall
have any obligation or liability under any Account (or any agreement giving rise
thereto) by reason of or arising out of this Security Agreement or the receipt
by the Administrative Agent or any holder of the Secured Obligations of any
payment relating to such Account pursuant hereto, nor shall

 

4



--------------------------------------------------------------------------------

the Administrative Agent or any holder of the Secured Obligations be obligated
in any manner to perform any of the obligations of a Grantor under or pursuant
to any Account (or any agreement giving rise thereto), to make any payment, to
make any inquiry as to the nature or the sufficiency of any payment received by
it or as to the sufficiency of any performance by any party under any Account
(or any agreement giving rise thereto), to present or file any claim, to take
any action to enforce any performance or to collect the payment of any amounts
that may have been assigned to it or to which it may be entitled at any time or
times.

(b) At any time after the occurrence and during the continuation of an Event of
Default, (i) the Administrative Agent shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and the Grantors shall
furnish all such assistance and information as the Administrative Agent may
require in connection with such test verifications, (ii) upon the Administrative
Agent’s request and at the expense of the Grantors, the Grantors shall cause
independent public accountants or others satisfactory to the Administrative
Agent to furnish to the Administrative Agent reports showing reconciliations,
aging and test verifications of, and trial balances for, the Accounts and
(iii) the Administrative Agent in its own name or in the name of others may
communicate with account debtors on the Accounts to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Accounts.

4. Representations and Warranties. Each Grantor hereby represents and warrants
to the Administrative Agent, for the benefit of the holders of the Secured
Obligations, that:

(a) Ownership. Each Grantor has good and valid rights in and marketable title to
the Collateral with respect to which it has purported to grant a security
interest hereunder and has the power, right and authority to pledge, sell,
assign or transfer the same.

(b) Security Interest. This Security Agreement creates a valid security interest
under Article 8 and/or 9 of the UCC and other applicable United States Law in
favor of the Administrative Agent, for the benefit of the holders of the Secured
Obligations, in the Collateral of such Grantor and, when properly perfected by
filing, shall constitute a valid and perfected security interest in such
Collateral under Article 8 and/or 9 of the UCC and other applicable United
States Law, (i) to the extent such security interest can be perfected by filing
under the UCC, (ii) with respect to United States registered Copyrights, to the
extent such security interest can be perfected by filing with the United States
Copyright Office, and (iii) with respect to United States Patents and
Trademarks, to the extent such security interest can be perfected by filing
under the UCC or with the United States Patent and Trademark Office, in each
case free and clear of all Liens except for Permitted Liens.

(c) Types of Collateral. None of the Collateral consists of, or is the
Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or timber to be cut.

 

5



--------------------------------------------------------------------------------

(d) Accounts. (i) Each Account of such Grantor and the papers and documents
relating thereto are genuine and in all material respects what they purport to
be, (ii) each Account of such Grantor arises out of (A) a bona fide sale of
goods sold and delivered by such Grantor (or is in the process of being
delivered) or (B) services theretofore actually rendered by such Grantor to, the
account debtor named therein and (iii) no surety bond was required or given in
connection with any Account of such Grantor or the contracts or purchase orders
out of which they arose.

(e) Inventory. No Inventory of such Grantor is held by any Person other than
such Grantor pursuant to consignment, sale or return, sale on approval or
similar arrangement.

(f) Copyrights, Patents and Trademarks.

(i) Schedule 6.17(a) to the Agreement, includes all Copyrights, Patents, and
Trademarks owned by any Grantor in its own name;

(ii) Schedule 6.17(b) to the Agreement, includes all written license agreements
pursuant to which any Grantor is granted an exclusive license to use any United
States Copyright, Patent or Trademark owned by a third party; and

(iii) Except as set forth in Schedule 6.17(c) to the Agreement, none of the
Copyrights, Patents and Trademarks owned by any Grantor is the subject of any
written licensing agreement (other than non-exclusive licenses granted in the
ordinary course of business).

(g) Commercial Tort Claims. Schedule 2 hereto sets forth each Commercial Tort
Claim before any Governmental Authority by or in favor of such Grantor as of the
date hereof.

5. Covenants. Each Grantor covenants that, so long as any of the Secured
Obligations remains outstanding and until all of the commitments relating
thereto have been terminated, such Grantor shall at its own expense:

(a) Other Liens. Defend the Collateral against the claims and demands of all
other parties claiming an interest therein other than Permitted Liens.

(b) Instruments/Tangible Chattel Paper/Documents. If any amount payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument or Tangible Chattel Paper, or if any property constituting Collateral
shall be stored or shipped subject to a Document, (i) ensure that such
Instrument, Tangible Chattel Paper or Document is either in the possession of
such Grantor at all times or, if requested by the Administrative Agent, is
immediately delivered to the Administrative Agent, duly endorsed in a manner
satisfactory to the Administrative Agent and (ii) ensure that any Collateral
consisting of Tangible Chattel Paper is marked with a legend acceptable to the
Administrative Agent indicating the Administrative Agent’s security interest in
such Tangible Chattel Paper.

 

6



--------------------------------------------------------------------------------

(c) Perfection of Security Interest. Execute, acknowledge, deliver, record,
re-record, file, re-file, register, re-register any and all such further acts,
deeds, certificates, assurances and other instruments as the Administrative
Agent may reasonably require, deem necessary, appropriate or convenient (i) to
assure to the Administrative Agent the effectiveness and priority of its
security interests hereunder, including, without limitation, (A) such
instruments as the Administrative Agent may from time to time reasonably request
in order to perfect and maintain the security interests granted hereunder or
under any of the Collateral Documents in accordance with the UCC, (B) with
regard to United States registered Copyrights, a Grant of Security Interest in
Copyrights for filing with the United States Copyright Office substantially in
the form of Schedule 5(c)(i) attached hereto, (C) with regard to United States
Patents, a Notice of Grant of Security Interest in Patents for filing with the
United States Patent and Trademark Office substantially in the form of Schedule
5(c)(ii) attached hereto, (D) with regard to United States Trademarks, a Notice
of Grant of Security Interest in Trademarks for filing with the United States
Patent and Trademark Office substantially in the form of Schedule 5(c)(iii)
attached hereto, and (E) with regard to Foreign IP Assets, after the occurrence
and during the continuance of an Event of Default, such instruments as the
Administrative Agent or the Required Lenders may from time to time reasonably
request in order to perfect and maintain the security interest granted hereunder
in accordance with the Laws of the applicable foreign jurisdictions, (ii) to
consummate the transactions contemplated hereby (iii) correct any material
defect or error that may be discovered in this Security Agreement or any of the
Collateral Documents or in the execution, acknowledgment, filing or recordation
thereof and (iv) to otherwise protect and assure the Administrative Agent of its
rights and interests hereunder. To that end, each Grantor authorizes the
Administrative Agent to file one or more financing statements (which may
describe the collateral as “all assets” or “all personal property”) disclosing
the Administrative Agent’s security interest in any or all of the Collateral of
such Grantor without such Grantor’s signature thereon, and further each Grantor
also hereby irrevocably makes, constitutes and appoints the Administrative
Agent, its nominee or any other Person whom the Administrative Agent may
designate, as such Grantor’s attorney-in-fact with full power and for the
limited purpose to sign in the name of such Grantor any such financing
statements (including renewal statements), amendments and supplements, notices
or any similar documents that in the Administrative Agent’s reasonable
discretion would be necessary, appropriate or convenient in order to perfect and
maintain perfection of the security interests granted hereunder, such power,
being coupled with an interest, being and remaining irrevocable so long as the
Secured Obligations remain unpaid and until the commitments relating thereto
shall have been terminated. Each Grantor hereby agrees that a carbon,
photographic or other reproduction of this Security Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Grantor wherever the
Administrative Agent may in its sole discretion desire to file the same. In the
event for any reason the Laws of any jurisdiction other than New York become or
are applicable to the Collateral of any Grantor or any part thereof, or to any
of the Secured Obligations, such Grantor agrees to execute and deliver all such
instruments and to do all such other things as the Administrative Agent in its
sole discretion reasonably deems necessary, appropriate or convenient to
preserve, protect and enforce the security interests of the Administrative Agent
under the Laws of

 

7



--------------------------------------------------------------------------------

such other jurisdiction (and, if a Grantor shall fail to do so promptly upon the
request of the Administrative Agent, then the Administrative Agent may execute
any and all such requested documents on behalf of such Grantor pursuant to the
power of attorney granted hereinabove). If any Collateral is in the possession
or control of such Grantor’s agents and the Administrative Agent so requests,
such Grantor agrees to notify such agents in writing of the Administrative
Agent’s security interest therein and, upon the Administrative Agent’s request,
instruct them to hold all such Collateral for the account of the holders of the
Secured Obligations and subject to the Administrative Agent’s instructions. Such
Grantor agrees to mark its books and records to reflect the security interest of
the Administrative Agent in the Collateral.

(d) Control. Execute and deliver all agreements, assignments, instruments or
other documents as the Administrative Agent shall reasonably request for the
purpose of obtaining and maintaining control within the meaning of the UCC with
respect to any Collateral consisting of Deposit Accounts, Investment Property,
Letter-of-Credit Rights and Electronic Chattel Paper.

(e) Collateral held by Warehouseman, Bailee, etc. If at any time any material
portion of the Collateral is in the possession or control of one or more
warehousemen, bailees, agents or processors of such Grantor, (i) notify the
Administrative Agent of such possession or control, (ii) notify such Person of
the Administrative Agent’s security interest in such Collateral, (iii) instruct
such Person to hold all such Collateral for the Administrative Agent’s account
and subject to the Administrative Agent’s instructions and (iv) use its
reasonable efforts to obtain an acknowledgment from such Person that it is
holding such Collateral for the benefit of the Administrative Agent.

(f) Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any Person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than as normal and
customary in the ordinary course of such Grantor’s business or as required by
Laws.

(g) Commercial Tort Claims.

(i) Promptly notify the Administrative Agent in writing of the initiation of any
Commercial Tort Claim in excess of the Threshold Amount before any Governmental
Authority by or in favor of such Grantor.

(ii) Execute and deliver such statements, documents and notices and do and cause
to be done all such things as the Administrative Agent may reasonably deem
necessary, appropriate or convenient, or as are required by Laws, to create,
perfect and maintain the Administrative Agent’s security interest in any
Commercial Tort Claim.

(h) Copyrights, Patents and Trademarks. Within 90 days after the end of each
calendar year, and with respect to Copyrights at the end of each fiscal quarter,
notify the Administrative Agent of any attainment of (i) an ownership interest
by such Grantor of

 

8



--------------------------------------------------------------------------------

any United States Patent, Trademark or registered Copyright, or (ii) an
exclusive license with respect to third-party United States registered
Copyrights, in each case constituting Collateral, and shall take such actions as
may be reasonably requested by the Administrative Agent (but only to the extent
such actions are within such Grantor’s control) to perfect the security interest
granted to the Administrative Agent therein to the extent provided in respect of
Patents, registered Trademarks or registered Copyrights constituting Collateral
on the date hereof. Within 90 days after the end of each calendar year, and with
respect to Copyrights at the end of each fiscal quarter, notify the
Administrative Agent of any attainment of an ownership interest by such Grantor
of any foreign Patent, registered Trademark or registered Copyright.

6. Advances by Holders of the Secured Obligations. On failure of any Grantor to
perform any of the covenants and agreements contained herein, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures that the Administrative Agent may make
for the protection of the security hereof or that may be compelled to make by
operation of Laws. All such sums and amounts so expended shall be repayable by
the Grantors on a joint and several basis (subject to Section 23 hereof)
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the Default Rate for Base Rate Loans in respect of the
Term Facility. No such performance of any covenant or agreement by the
Administrative Agent on behalf of any Grantor, and no such advance or
expenditure therefor, shall relieve the Grantors of any default under the terms
of this Security Agreement, the other Loan Documents or any other documents
relating to the Secured Obligations. The Administrative Agent may make any
payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax lien, title or
claim except to the extent such payment is being contested in good faith by a
Grantor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

7. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent and the holders of the Secured
Obligations shall have, in addition to the rights and remedies provided herein,
in the Loan Documents, in any other documents relating to the Secured
Obligations, or by Laws (including, without limitation, levy of attachment and
garnishment), the rights and remedies of a secured party under the UCC of the
jurisdiction applicable to the affected Collateral and, further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others, (i) enter on any premises on which any of the Collateral
may be located and, without resistance or interference by the Grantors, take
possession of the Collateral, (ii) dispose of any Collateral on any such
premises, (iii) require the Grantors to assemble and make available to the
Administrative Agent at the expense of

 

9



--------------------------------------------------------------------------------

the Grantors any Collateral at any place and time designated by the
Administrative Agent that is reasonably convenient to both parties, (iv) remove
any Collateral from any such premises for the purpose of effecting sale or other
disposition thereof, and/or (v) without demand and without advertisement,
notice, hearing or process of law, all of which each of the Grantors hereby
waives to the fullest extent permitted by Laws, at any place and time or times,
sell and deliver any or all Collateral held by or for it at public or private
sale, by one or more contracts, in one or more parcels, for cash, upon credit or
otherwise, at such prices and upon such terms as the Administrative Agent deems
advisable, in its sole discretion (subject to any and all mandatory legal
requirements). Each of the Grantors acknowledges that any private sale
referenced above may be at prices and on terms less favorable to the seller than
the prices and terms that might have been obtained at a public sale and agrees
that such private sale shall be deemed to have been made in a commercially
reasonable manner. Neither the Administrative Agent’s compliance with applicable
Laws nor its disclaimer of warranties relating to the Collateral shall be
considered to adversely affect the commercial reasonableness of any sale. In
addition to all other sums due the Administrative Agent and the holders of the
Secured Obligations with respect to the Secured Obligations, the Grantors shall
pay the Administrative Agent and each of the holders of the Secured Obligations
all reasonable documented costs and expenses incurred by the Administrative
Agent or any such holder of the Secured Obligations, including, but not limited
to, reasonable attorneys’ fees and court costs, in obtaining or liquidating the
Collateral, in enforcing payment of the Secured Obligations, or in the
prosecution or defense of any action or proceeding by or against the
Administrative Agent or the holders of the Secured Obligations or the Grantors
concerning any matter arising out of or connected with this Security Agreement,
any Collateral or the Secured Obligations, including, without limitation, any of
the foregoing arising in, arising under or related to a case under the
Bankruptcy Code. To the extent the rights of notice cannot be legally waived
hereunder, each Grantor agrees that any requirement of reasonable notice shall
be met if such notice is personally served on or mailed, postage prepaid, to the
Borrower in accordance with the notice provisions of Section 11.02 of the
Agreement at least ten (10) Business Days before the time of sale or other event
giving rise to the requirement of such notice. The Administrative Agent and the
holders of the Secured Obligations shall not be obligated to make any sale or
other disposition of the Collateral regardless of notice having been given. To
the extent permitted by Laws, any holder of the Secured Obligations may be a
purchaser at any such sale. To the extent permitted by applicable Laws, each of
the Grantors hereby waives all of its rights of redemption with respect to any
such sale. Subject to the provisions of applicable Laws, the Administrative
Agent and the holders of the Secured Obligations may postpone or cause the
postponement of the sale of all or any portion of the Collateral by announcement
at the time and place of such sale, and such sale may, without further notice,
to the extent permitted by Laws, be made at the time and place to which the sale
was postponed, or the Administrative Agent and the holders of the Secured
Obligations may further postpone such sale by announcement made at such time and
place.

(b) Remedies relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Grantor will
promptly upon request of the Administrative Agent instruct all account debtors
to remit all

 

10



--------------------------------------------------------------------------------

payments in respect of Accounts to a mailing location selected by the
Administrative Agent and (ii) the Administrative Agent shall have the right to
enforce any Grantor’s rights against its customers and account debtors, and the
Administrative Agent or its designee may notify any Grantor’s customers and
account debtors that the Accounts of such Grantor have been assigned to the
Administrative Agent or of the Administrative Agent’s security interest therein,
and may (either in its own name or in the name of a Grantor or both) demand,
collect (including without limitation by way of a lockbox arrangement), receive,
take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s discretion, file any claim or take any other action
or proceeding to protect and realize upon the security interest of the holders
of the Secured Obligations in the Accounts. Each Grantor acknowledges and agrees
that the Proceeds of its Accounts remitted to or on behalf of the Administrative
Agent in accordance with the provisions hereof shall be solely for the
Administrative Agent’s own convenience and that such Grantor shall not have any
right, title or interest in such Accounts or in any such other amounts except as
expressly provided herein. The Administrative Agent and the holders of the
Secured Obligations shall have no liability or responsibility to any Grantor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Each Grantor hereby agrees to indemnify the Administrative Agent and
the holders of the Secured Obligations from and against all liabilities,
damages, losses, actions, claims, judgments, costs, expenses, charges and
reasonable attorneys’ fees suffered or incurred by the Administrative Agent or
the holders of the Secured Obligations (each, an “Indemnified Party”) because of
the maintenance of the foregoing arrangements except as relating to or arising
out of the gross negligence or willful misconduct of an Indemnified Party or its
officers, employees or agents. In the case of any investigation, litigation or
other proceeding, the foregoing indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by a Grantor, its directors,
shareholders or creditors or an Indemnified Party or any other Person or any
other Indemnified Party is otherwise a party thereto.

(c) Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Grantors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Grantors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.

(d) Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
holders of the Secured Obligations to exercise any right, remedy or option under
this Security Agreement, any other Loan Document, any other documents relating
to the Secured Obligations, or as provided by Laws, or any delay by the
Administrative Agent or the holders of the Secured Obligations in exercising the
same, shall not operate as a

 

11



--------------------------------------------------------------------------------

waiver of any such right, remedy or option. No waiver hereunder shall be
effective unless it is in writing, signed by the party against whom such waiver
is sought to be enforced and then only to the extent specifically stated, which
in the case of the Administrative Agent or the holders of the Secured
Obligations shall only be granted as provided herein. To the extent permitted by
Laws, neither the Administrative Agent, the holders of the Secured Obligations,
nor any party acting as attorney for the Administrative Agent or the holders of
the Secured Obligations, shall be liable hereunder for any acts or omissions or
for any error of judgment or mistake of fact or Laws other than their gross
negligence or willful misconduct hereunder. The rights and remedies of the
Administrative Agents and the holders of the Secured Obligations under this
Security Agreement shall be cumulative and not exclusive of any other right or
remedy that the Administrative Agent or the holders of the Secured Obligations
may have.

(e) Retention of Collateral. To the extent permitted under applicable Laws, in
addition to the rights and remedies hereunder, upon the occurrence of an Event
of Default, the Administrative Agent may, after providing the notices required
by Sections 9-620 and 9-621 of the UCC or otherwise complying with the
requirements of applicable Laws of the relevant jurisdiction, accept or retain
all or any portion of the Collateral in satisfaction of the Secured Obligations.
Unless and until the Administrative Agent shall have provided such notices,
however, the Administrative Agent shall not be deemed to have accepted or
retained any Collateral in satisfaction of any Secured Obligations for any
reason.

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Grantors shall be jointly and severally liable for the deficiency (subject to
Section 23 hereof), together with interest thereon at the Default Rate for Base
Rate Loans in respect of the Term Facility, together with the costs of
collection and reasonable attorneys’ fees. Any surplus remaining after the full
payment and satisfaction of the Secured Obligations shall be returned to the
Grantors or to whomsoever a court of competent jurisdiction shall determine to
be entitled thereto.

8. Rights of the Administrative Agent.

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Grantor hereby designates and appoints the Administrative Agent, on behalf
of the holders of the Secured Obligations, and each of its designees or agents,
as attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuation of an Event of Default:

(i) to demand, collect, settle, compromise and adjust, and give discharges and
releases concerning the Collateral, all as the Administrative Agent may
reasonably deem appropriate;

 

12



--------------------------------------------------------------------------------

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

(iii) to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may
reasonably deem appropriate;

(iv) to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral on behalf of and in the name
of such Grantor, or securing, or relating to such Collateral;

(v) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;

(vi) to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vii) to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

(viii) in accordance with applicable Laws, to sell, assign, transfer, make any
agreement in respect of, or otherwise deal with or exercise rights in respect
of, any Collateral or the goods or services that have given rise thereto, as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes;

(ix) to adjust and settle claims under any insurance policy relating thereto;

(x) to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security and pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may reasonably deem appropriate in order to perfect and
maintain the security interests and liens granted in this Security Agreement and
in order to fully consummate all of the transactions contemplated therein;

(xi) to institute any foreclosure proceedings that the Administrative Agent may
reasonably deem appropriate; and

 

13



--------------------------------------------------------------------------------

(xii) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding and until all of the commitments relating thereto shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Security
Agreement, and shall not be liable for any failure to do so or any delay in
doing so. The Administrative Agent shall not be liable for any act or omission
or for any error of judgment or any mistake of fact or Laws in its individual
capacity or its capacity as attorney-in-fact except acts or omissions resulting
from its gross negligence or willful misconduct. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Collateral.

(b) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property, it being
understood that the Administrative Agent shall not have responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any of the Collateral. In the event of a public or private sale of Collateral
pursuant to Section 7 hereof, the Administrative Agent shall have no obligation
to clean, repair or otherwise prepare the Collateral for sale.

9. Rights of Required Lenders. All rights of the Administrative Agent hereunder,
if not exercised by the Administrative Agent, may be exercised by the Required
Lenders.

10. Application of Proceeds. Upon the occurrence and during the continuation of
an Event of Default, any payments in respect of the Secured Obligations and any
proceeds of the Collateral, when received by the Administrative Agent or any of
the holders of the Secured Obligations in cash or its equivalent, will be
applied in reduction of the Secured Obligations in the order set forth in the
Agreement or other document relating to the Secured Obligations, and each
Grantor irrevocably waives the right to direct the application of such payments
and proceeds and acknowledges and agrees that the Administrative Agent shall
have the continuing and exclusive right to apply and reapply any and all such
payments and proceeds in the Administrative Agent’s sole discretion,
notwithstanding any entry to the contrary upon any of its books and records.

11. Continuing Agreement.

 

14



--------------------------------------------------------------------------------

(a) This Security Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
remains outstanding (other than contingent indemnity obligations that are not
yet due and payable) and until all of the commitments relating thereto have been
terminated. Upon such payment and termination, this Security Agreement and the
Liens created hereby shall automatically terminate and the Administrative Agent
shall, upon the request and at the expense of the Grantors, execute and deliver
all UCC termination statements and/or other documents reasonably requested by
the Grantors evidencing such termination. Notwithstanding the foregoing, upon
the consummation of any disposition of any Collateral permitted by the
Agreement, the security interest and Lien granted hereby in the Collateral
subject to such disposition shall automatically terminate and be released, and
the Administrative Agent shall, upon the request and at the expense of the
Grantors, execute and deliver all UCC termination statements and/or other
documents reasonably requested by the Grantors evidencing such termination. Upon
the consummation of any disposition of any Grantor permitted by the Agreement,
such Grantor shall by automatically released from its obligations hereunder and
the security interest and Lien in the Collateral of such Grantor shall
automatically terminate and be released, and the Administrative Agent shall,
upon the request and at the expense of the Grantors, execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Grantors evidencing such termination. Notwithstanding the foregoing, all
releases and indemnities provided hereunder shall survive termination of this
Security Agreement.

(b) This Security Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any holder of the Secured Obligations as
a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar Laws, all as though such payment had not been made;
provided that in the event payment of all or any part of the Secured Obligations
is rescinded or must be restored or returned, all reasonable costs and expenses
(including, without limitation, attorneys’ fees and disbursements) incurred by
the Administrative Agent or any holder of the Secured Obligations in defending
and enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations.

12. Amendments and Waivers. This Security Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
as set forth in Section 11.01 of the Agreement.

13. Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Grantor, its
successors and assigns, and shall inure, together with the rights and remedies
of the Administrative Agent and the holders of the Secured Obligations
hereunder, to the benefit of the Administrative Agent and the holders of the
Secured Obligations and their successors and permitted assigns; provided,
however, that none of the Grantors may assign its rights or delegate its duties
hereunder without the prior written consent of the requisite Lenders under the
Agreement (and any other attempted assignment or transfer by any Grantor shall
be null and void). To the fullest extent permitted by Laws, each Grantor hereby
releases the Administrative Agent and each holder of the Secured Obligations,

 

15



--------------------------------------------------------------------------------

their respective successors and assigns and their respective officers,
attorneys, employees and agents, from any liability for any act or omission or
any error of judgment or mistake of fact or of Laws relating to this Security
Agreement or the Collateral, except for any liability arising from the gross
negligence or willful misconduct of the Administrative Agent or such holder, or
their respective officers, attorneys, employees or agents.

14. Notices. All notices required or permitted to be given under this Security
Agreement shall be given as provided in Section 11.02 of the Agreement.

15. Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Security Agreement to produce or account for
more than one such counterpart.

16. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Security Agreement.

17. Governing Law; Jurisdiction; etc.

(a) GOVERNING LAW. THIS SECURITY AGREEMENT AND ALL CLAIMS OR CAUSES OF ACTION
(WHETHER IN CONTRACT, TORT OR OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR
RELATE IN ANY WAY TO THIS SECURITY AGREEMENT OR THE NEGOTIATION, EXECUTION OR
PERFORMANCE OF THIS SECURITY AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS SECURITY AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO

 

16



--------------------------------------------------------------------------------

BRING ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY AGREEMENT AGAINST ANY
GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS SECURITY AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE AGREEMENT.
NOTHING IN THIS SECURITY AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

18. Waiver of Right to Trial by Jury.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

19. Severability. If any provision of this Security Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

20. Entirety. This Security Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto with respect to the subject matter hereof and
thereof, and supersede all prior agreements and understandings, oral or written,
if any, with respect to the subject matter hereof and thereof, including any
commitment letters or correspondence relating to the Loan

 

17



--------------------------------------------------------------------------------

Documents, any other documents relating to the Secured Obligations, or the
transactions contemplated herein and therein.

21. Survival. All representations and warranties of the Grantors hereunder shall
survive the execution and delivery of this Security Agreement, the other Loan
Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

22. Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Administrative Agent and
the holders of the Secured Obligations shall have the right to proceed against
such other property, guarantee or endorsement upon the occurrence of any Event
of Default, and the Administrative Agent and the holders of the Secured
Obligations shall have the right, in its sole discretion, to determine which
rights, security, liens, security interests or remedies the Administrative Agent
and the holders of the Secured Obligations shall at any time pursue, relinquish,
subordinate, modify or take with respect thereto, without in any way modifying
or affecting any of them or the Secured Obligations or any of the rights of the
Administrative Agent or the holders of the Secured Obligations under this
Security Agreement, under any of the other Loan Documents or under any other
document relating to the Secured Obligations.

23. Joint and Several Obligations of Grantors.

(a) Subject to subsection (c) of this Section 23, each of the Grantors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the holders of the Secured
Obligations, for the mutual benefit, directly and indirectly, of each of the
Grantors and in consideration of the undertakings of each of the Grantors to
accept joint and several liability for the obligations of each of them.

(b) Subject to subsection (c) of this Section 23, each of the Grantors jointly
and severally hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Grantors with respect to the payment and performance of all of the Secured
Obligations arising under this Security Agreement, the other Loan Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them.

(c) Notwithstanding any provision to the contrary contained herein, in any other
of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state Laws.

 

18



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

19



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

GRANTORS:

 

iPAYMENT, INC., a Delaware corporation

By:

  /s/ Afshin M. Yazdian   Name:   Afshin M. Yazdian   Title:   Executive Vice
President,
General Counsel and Secretary

iPAYMENT HOLDINGS, INC., a Delaware corporation

By:

  /s/ Afshin M. Yazdian   Name:   Afshin M. Yazdian   Title:   Executive Vice
President,
General Counsel and Secretary

CAMBRIDGE ACQUISITION SUB, LLC

iFUNDS CASH SOLUTIONS, LLC

iPAYMENT ACQUISITION SUB LLC

iSCAN SOLUTIONS, LLC

MSC ACQUISITION SUB

PCS ACQUISITION SUB, LLC

By: iPayment, Inc., as Sole Member

By:

  /s/ Afshin M. Yazdian   Name:   Afshin M. Yazdian   Title:  

Executive Vice President,

General Counsel and Secretary

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

1ST NATIONAL PROCESSING, INC.
CARDPAYMENT SOLUTIONS, L.L.C.


CARDSYNC PROCESSING, INC.


E-COMMERCE EXCHANGE, INC.
iPAYMENT OF CALIFORNIA, LLC


iPAYMENT OF MAINE, INC.
NPMG ACQUISITION SUB, LLC


ONLINE DATA CORP.
QUAD CITY ACQUISITION SUB, INC.

By:

  /s/ Afshin M. Yazdian   Name:   Afshin M. Yazdian   Title:   Secretary

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

iPAYMENT HOLDINGS, INC., a Delaware corporation

By:

  /s/ Carl A. Grimstad   Name:   Carl A. Grimstad   Title:   Treasurer and
Secretary

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written. JPMORGAN CHASE BANK,
N.A., as Administrative Agent

By:   /s/ Ann B. Kerns   Name:   Ann B. Kerns   Title:   Vice President

 

[Signature Page to Security Agreement]



--------------------------------------------------------------------------------

Schedule 2

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

Schedule 5(c)(i)

GRANT OF SECURITY INTEREST

IN

COPYRIGHTS

United States Copyright Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of May 6,
2011 (as the same may be amended, modified, extended or restated from time to
time, the “Security Agreement”) by and among the Grantors party thereto (each a
“Grantor” and collectively, the “Grantors”) and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Grantor has granted, and hereby
grants, a continuing security interest in and continuing lien upon, the
copyrights and copyright applications shown on Schedule 1 attached hereto to the
Administrative Agent for the ratable benefit of the holders of the Secured
Obligations.

The undersigned Grantor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the copyrights and copyright applications set forth on Schedule 1
attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
copyright or copyright application.

 

Very truly yours, [Grantor]

By:

      Name:     Title:  

 

Acknowledged and Accepted:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:

      Name:   Title:



--------------------------------------------------------------------------------

Schedule 5(c)(ii)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of May 6,
2011 (the “Security Agreement”) by and among the Grantors party thereto (each a
“Grantor” and collectively, the “Grantors”) and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Grantor has granted a continuing
security interest in and continuing lien upon, the patents and patent
applications set forth on Schedule 1 attached hereto to the Administrative Agent
for the ratable benefit of the holders of the Secured Obligations.

The undersigned Grantor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the patents and patent applications set forth on Schedule 1 attached
hereto (i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as an assignment of any patent or
patent application.

 

Very truly yours, [Grantor]

By:

      Name:     Title:  

 

Acknowledged and Accepted:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:

      Name:   Title:



--------------------------------------------------------------------------------

Schedule 5(c)(iii)

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

TRADEMARKS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Security Agreement dated as of May 6,
2011 (the “Security Agreement”) by and among the Grantors party thereto (each a
“Grantor” and collectively, the “Grantors”) and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Grantor has granted a continuing
security interest in and continuing lien upon, the trademarks and trademark
applications set forth on Schedule 1 attached hereto to the Administrative Agent
for the ratable benefit of the holders of the Secured Obligations.

The undersigned Grantor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the trademarks and trademark applications set forth on Schedule 1
attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
trademark or trademark application.

 

Very truly yours, [Grantor]

By:

      Name:     Title:  

 

Acknowledged and Accepted:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

By:

      Name:   Title: